Citation Nr: 1810645	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for hypertension.

2. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for degenerative arthritis of the lumbar spine.

3. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for a bilateral eye condition.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for degenerative arthritis of the lumbar spine.

6. Entitlement to service connection for a bilateral eye condition.

7. Entitlement to service connection for a heart condition.

8. Entitlement to service connection for a kidney condition.

9. Entitlement to service connection for obstructive sleep apnea.

10. Entitlement to service connection for bronchitis with chronic obstructive pulmonary disease (COPD).  

11. Entitlement to service connection for a burn scar on the right shoulder.

12. Entitlement to service connection for a right shoulder disability.

13. Entitlement to service connection for a right leg disability.

14. Entitlement to service connection for a right knee disability.

15. Entitlement to service connection for gum problems, for purposes of compensation.

16. Entitlement to service connection for teeth grinding, for purposes of compensation.

17. Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  

18. Entitlement to an initial compensable rating for rectal bleeding.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, November 2010, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As a matter of clarity, the Veteran's claim for a psychiatric disability has been adjudicated as a claim for PTSD exclusively to date.  However, the Court of Appeals for Veterans Claims (Court) has determined that a claim for PTSD includes all psychiatric disorders reasonable encompassed by the Veteran's symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized that claim as described above.  

In his January 2014 VA Form-9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing via live videoconference.  However, in a written statement submitted in January 2017, the Veteran withdrew his request for a hearing, and to date has not reinstated his hearing request.   As such, the Board determines that the hearing request is withdrawn and the issues ripe for adjudication at this time.  

The issues of entitlement to service connection for gum problems and teeth grinding, for treatment purposes only, have been raised by the record but have not been adjudicated by the local VA Medical Center dental clinic (in fact, the August 2010 Rating Decision indicated that the issue of teeth grinding would be referred to the local dental clinic, but it does not appear as though that claim has been addressed).  As the issues of service-connection for gum problems and teeth grinding for treatment purposes only are separate issues from those of a claim for compensation purposes, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for hypertension, a heart disability, bronchitis with COPD, right knee disability, right leg disability, and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for hypertension.

2. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for arthritis of the lumbar spine.

3. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for a bilateral eye condition.

4. The Veteran was not exposed to herbicides during active service.

5. The Veteran did not suffer an in-service incident, illness, or injury to which his presently diagnosed kidney disease may be etiologically linked; it did not manifest within one year of separation from service.  

6. The Veteran did not suffer an in-service incident, illness, or injury to which his presently diagnosed sleep apnea may be etiologically linked.

7. The Veteran's lumbar spine arthritis is less likely than not etiologically related to his in-service complaints of low back pain; it did not have onset within one year of separation from active service.  

8. The Veteran's cataracts with dry eye did not have onset during active service and is not otherwise etiologically related to any incident of active service.  

9. The Veteran does not have a presently diagnosed right shoulder burn scar; he did not sustain a burn or other trauma to the right shoulder during active service.  

10. The claimed gum problems are not a disability for which service connection for compensation purposes may be granted.

11. The claimed teeth grinding is not a disability for which service connection for compensation purposes may be granted.

12. The Veteran does not have a presently diagnosed acquired psychiatric disability.

13. The Veteran's rectal bleeding is mild at most, is not constant, and has not resulted in persistent bleeding with secondary anemia or fissures. 


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for hypertension is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. New and material evidence having been submitted, the claim of service connection for arthritis of the lumbar spine is reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

3. New and material evidence having been submitted, the claim of service connection for a bilateral eye condition is reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

4. The criteria for service connection of a kidney condition have not been met. 38 U.S.C. § 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

5. The criteria for service connection of obstructive sleep apnea have not been met. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.

6. The criteria for service connection of arthritis of the lumbar spine have not been met. 38 U.S.C. § 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

7. The criteria for service connection of a bilateral eye condition have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.

8. The criteria for service connection of a right shoulder burn scar have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.

9. The claim of service connection for gum problems, for compensation purposes only, is without legal merit.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150 (2017).

10. The claim of service connection for teeth grinding, for compensation purposes only, is without legal merit.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150.

11. The criteria for service connection of an acquired psychiatric disability have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.

12. The criteria for a compensable rating for rectal bleeding have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.1, 4.07, 4.114, DCs 7334, 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent in January 2010, August 2012, October 2012, and June 2013.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, military personnel records, various medical treatise and internet articles provided by the Veteran, Army and Air Force studies and other correspondence submitted by the Veteran, maps and other photographs submitted by the Veteran, and statements and affidavits from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

The Veteran seeks to reopen the previously denied and final claims of service connection for hypertension, lumbar spine arthritis, and a bilateral eye condition.

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b) (2012).  Therefore, even though the RO de facto reopened the claims of service connection for a bilateral eye condition and lumbar spine arthritis in its August and November 2010 rating decisions, Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue prior to adjudicating the underlying claims.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a notice of disagreement is filed, and a statement of the case is subsequently issued, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran's eye condition and lumbar spine claims were denied in an April 2008 rating decision.  The eye claim was denied because evidence failed to show at that time that the Veteran had a presently diagnosed disability.  Service connection for arthritis of the lumbar spine was denied because, although he had a present diagnosis of degenerative disease of the spine, and a history of low back pain in service, the examiner could not provide an opinion as to whether the disability was related to service.  The Veteran did not appeal those claims, nor did he submit any new evidence within one year of the issuance of the applicable rating decisions, and the claims became final.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  

After the Veteran sought to reopen these claims, he was afforded a VA examination of his eyes in August 2010 which confirmed a diagnosis of cortical cataract and dry eyes.  This evidence is new in that it was not of record at the time of the April 2008 decision.  It is material in that it addresses a deficient element of the claim in the prior denial, namely a present diagnosis.  As such, the eye claim is reopened.

Likewise, the Veteran was afforded a new VA examination in September 2017 which addressed his spine claim.  The examiner provided a medical etiology opinion as to whether the present disability had onset during or was otherwise related to any incident of service.  This evidence is new in that it was not of record at the time of the prior denial; it is material in that it addresses the deficient element of the claim, namely a medical nexus to service.  As such, that claim is also reopened.    

Regarding the claim of service connection for hypertension, the Veteran's claim was denied in an August 2008 rating decision.  The Veteran's initial claim was denied because there was no evidence that his disability manifested during service or within one year of separation from service, nor was there any evidence that the Veteran had been exposed to herbicides during active service (the denial was based on the fact that hypertension is not a disease for which presumptive service connection is granted secondary to herbicide exposure).  The Veteran did not appeal that decision, nor did he provide further evidence within one year of that decision.  Therefore, that claim also became final.  See id.  

Regarding claims secondary to herbicide exposure, although hypertension is not a disability for which presumptive service connection may be granted, see 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017), service connection may still be granted if medical evidence finds in favor of a causal nexus to any conceded herbicide exposure.  38 C.F.R. §§ 3.303, 3.304 (2017).  Therefore, the question of whether the Veteran was, in fact, exposed to herbicides is at issue in this matter (that issue is dealt with in more detail below).  The Veteran claims that he was exposed to herbicides at Takhli Royal Thai Air Force Base (RTAFB) during active service.  Recently he has submitted statements regarding his service, as well as maps of the base, photographs taken during service, and several articles regarding use of herbicide agents at RTAFBs.  This evidence is new in that it was not of record at the time of the 2008 denial.  It is material in that it addresses a deficient criteria of service connection, namely, an in-service incident, in this case a possible in-service exposure to herbicides.  As such, the Board finds that new and material evidence has been submitted sufficient to reopen that claim as well.  

In sum, the service connection claims for a bilateral eye condition, arthritis of the lumbar spine, and hypertension are reopened.  

Service Connection

The Veteran seeks service connection for, obstructive sleep apnea, arthritis of the lumbar spine, a kidney condition, a bilateral eye condition, a burn scar of the right shoulder, an acquired psychiatric disability, gum problems, and teeth grinding.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, certain chronic diseases, including arthritis, hypertension, and cardiovascular-renal disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as ischemic heart disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).  

Herbicide Considerations

As a preliminary matter, the Board must determine whether the Veteran was exposed to herbicides during active service.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations of the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 38 U.S.C. § 1116 (a)(3) (2012); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2017).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Court) has confirmed VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.a-b (January 22, 2018).  

The Veteran asserts that he was exposed to herbicides during service at Takhli and Korat RTAFBs.  At the outset, the Board has reviewed the Veteran's complete military personnel records and confirmed service at Takhli RTAFB between June 1968 and July 1969.  There is no evidence that he was ever stationed at Korat RTAFB, per his assertions.  Rather, his other stations of assignment include Lackland, Charute, and McConnell Air Force Bases prior to his period in Thailand, and at Bitburg Air Base in Germany thereafter.  

The Veteran has asserted in an August 2015 affidavit that his service at both Takhli and Korat RTAFBs included assignments as an aircraft and engine mechanic, as well as guard duty.  He reported conducting pre-flight inspections, thru-flight inspections, and post-flight inspections of aircraft, as well as periodic phase inspections.  He also asserted that he was required to engage in guard duty, approximately 200 yards from the perimeter of the base, consisting of an eight hour shift, approximately every two months.  He asserts that the barracks were about a couple of miles from the perimeter of the base, as was the mess hall.  He did not participate in any hobbies while on base, and only went out to the mess hall or bar.  During downtime, he stated that he would leave the base to socialize.  He recalled going to the perimeter one time because he got lost, but was transported back by the patrol.  He also reported remembering monsoon season, although because the base was pretty high up, it did not get flooded.  He also reported taking frequent smoke breaks near the perimeter of the base because he could not smoke on the flight line.  

After careful review of the evidence, the Board finds that herbicide exposure should not be conceded.  Although the Veteran does have confirmed service at Takhli RTAFB, his DD-214 confirms his military occupational specialty as a Jet Engine Mechanic only.  There is no evidence in his personnel records, or his service treatment records indicating that he ever served as a security policeman, security patrol dog handler, or security police squadron member.  The Board does not discount the Veteran's report of guard duty, however, occasional guard assignments are outside the type of duty contemplated by the M21-1.  Moreover, by the Veteran's own statements, such guard duty did not place him actually at the perimeter of these air bases.  

As for whether the Veteran's daily work duties took him regularly to the perimeter of the RTAFB, the Board finds that there is insufficient evidence to support such a finding.  The Veteran has provided statements regarding his service at the RTAFB, as recounted above.  The Veteran is certainly competent to provide such testimony as to facts of which he has firsthand knowledge.  38 C.F.R. § 3.159(a)(2) (2017).  However, once a piece of evidence is found to be competent, the Board must then consider the credibility of such evidence.  

In this instance, the Board finds the Veteran's statements to be less credible than the confirmed military personnel records.  The Veteran's own statements appear inconsistent, and are not supported by the record.  For example, he asserts that he was stationed at both Korat and Takhli RTAFBs, but there is no documented evidence that he ever set foot at Korat RTAFB.  Likewise, his own statements and affidavit contains contradictory information regarding his active service at Takhli RTAFB.  For example, he asserts that he went to the perimeter of the base only one time because he got lost, then later asserts that he regularly went to the perimeter for smoke breaks.  He also asserts that he frequently took short cuts that led him by the perimeter.  However, prior to that statement, indicated that he only ever went to the mess hall or bar during his downtime, which he indicated was located several miles from the perimeter near the barracks.  Ultimately, the Board finds the Veteran's statements to be inconsistent regarding his duty which may have taken him to the perimeter of the Takhli RTAFB, and therefore affords it less weight than his military personnel records, which do not provide any evidence that he was ever stationed at the perimeter where he would have been exposed to herbicides.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (providing factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, bad character, malingering, erroneous recollection, time of creation of evidence, and combat vs. non-combat situation).   See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was located at any given time).

In sum, the Board has considered the entire claims file, but found insufficient evidence to concede herbicide exposure by virtue of his service at Takhli RTAFB.  


Kidney Condition

The Veteran seeks service connection for a kidney condition.  The Board finds that the claim should be denied.  

The Board observes that private treatment records indicate a present diagnosis of chronic kidney disease, stage II (mild).  However, the Board finds that the claim fails the second and third criteria of service connection.

The Board has reviewed the Veteran's service treatment records and found no evidence of any kidney issues, or other illnesses or injuries to which his present condition may be linked.  As addressed above, there is insufficient evidence to concede that the Veteran has been exposed to herbicides in service.  As such, the Board must deny the claim based on a lack of in-service incident or illness.  

Further, the Board observes that there is no medical evidence indicating a causal nexus by any incident of service.  The Veteran's private treatment records indicate that his renal manifestations are related to his non-service-connected diabetes mellitus.  Additionally, here is no other medical evidence of record linking the present kidney disease to service.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (limiting VA's duty to provide a medical examination or opinion to instances where there is an in-service injury, event, or illness to which a present diagnosis may be related). 

Finally, the Board notes that there is no evidence of record that the Veteran was diagnosed with a kidney disability within one year of separation from active service, and therefore presumptive service connection is not appropriate in this matter.  

In sum, absent evidence of an in-service illness or incident, and absent any evidence of a medical nexus to service or evidence that the disability manifested within one year of separation, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  The Board finds that this claim should be denied.

The Veteran has a present diagnosis of sleep apnea, per his private treatment records.  However, after a careful review of the Veteran's service treatment records, the Board has found no evidence of any complaints of or treatment for such a disorder, or another illness to which this disability may be etiologically linked.  Therefore, absent an in-service incident, illness or injury to which the disability may be linked, the claim must be denied.  Likewise, the Board has searched the Veteran's medical records and found no opinions or evidence linking this disability to service.  See Robinson, supra.  

Finally, the Board notes that the sleep apnea is not a disability for which presumptive service connection may be granted, nor is there evidence that this disability manifested within one year of separation.  

In sum, absent evidence in an in-service incident, illness or injury to which the disability may be linked, the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine

The Veteran seeks service connection for degenerative arthritis of the lumbar spine.  The Board finds that service connection should be denied.  

The Veteran has a present diagnosis of degenerative arthritis of the lumbar spine.  Further, a review of his service treatment records reveals at least two instances of complaints of low back pain, first in October 1971, and again in January 1972.  Therefore, the Board must consider a possible in-service onset, or causal nexus to service.

The Veteran was first afforded a VA examination in March 2008.  At that time he reported injuring his back while lifting a tool box in service, and having intermittent back pain thereafter.  The examiner reviewed the Veteran's service treatment records, noting the two instances of back pain (which responded to muscle relaxants and exercises), as well as surgery to repair an anal fissure.  The examiner then concluded that he could not provide an etiology opinion without resort to speculation, because there was a gap in the available medical records between 1973 and 2006.  

In September 2010, he was again afforded a VA examination.  At that time the Veteran reported onset of pain in 1972, during service, while lifting heavy boxes.  The examiner noted newly associated private treatment records from 2002 through 2009, which documented a history of low back pain, and also noted that the Veteran was employed as a machine operator, engaging in regular heavy lifting.  The examiner also noted a history of being involved in a motor vehicle accident sometime between 2002 and 2004.  The examiner confirmed the diagnosis of degenerative joint disease with degenerative disk disease and herniated disk at L5-S1.  The examiner then stated that the lumbar spine condition is less likely than not related to or the result of the back condition reported during active service.  The examiner based this conclusion on the examination, as well as known medical principles, and the fact that there is no documented treatment for the claimed condition prior to 2002.  The examiner also noted that his post-service career, as well as his motor vehicle accident were more likely to be the cause of his present disability.  The Board finds this opinion to be persuasive as it was rendered by a medical professional, in consideration of all evidence of record, as well as the Veteran's own reported history of pain and onset in service.  

The Board has reviewed the evidence of record and not found any medical opinion which would contradict the opinion of the September 2010 examiner.  While the record does contain multiple private treatment records pertaining to the Veteran's low back diagnoses, none of those records pre-date the year 2002, and none indicate any casual nexus to service.  Rather, those records indicate present heavy lifting, as well as an automobile accident between 2002 and 2004.  

The Board has considered the Veteran's own reports and opinions but finds those to be less than persuasive in this matter.  While the Veteran is certainly competent to report a history of pain since service, the Board finds that his reports are less than credible, provided the inconsistencies in his medical records, as well as the complete lack of any treatment records between 1972 and 2002, a period of approximately 30 years.  See Caluza, supra.  Further, to the extent that the Board will consider such statements regarding continuing symptomatology since service, the Board finds the 2010 examiner's opinion to be more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Finally, the Board recognizes that arthritis is a condition for which service connection may be presumptively granted, provided onset is shown within one year of active service.  However, in this instance, the Board finds that this is not the case.  There is no medical evidence of record indicating a diagnosis of arthritis of the spine prior to 2004.  While some private records indicate that the Veteran underwent spinal surgery in the 1970's, there is no actual documentation of any such surgery, and the documentation of that surgery lists the year as occurring any time between 1972 and 1976.  Further, that surgery was for the removal of a cyst, and not for arthritis, the presumptive condition.  

In sum, the Board finds that service connection of the Veteran's low back arthritis should be denied because the evidence does not show a documented history of symptomatology since service, because it was not diagnosed within one year of separation from active service, and because the medical opinions of record do not find in favor of a causal nexus to the Veteran's reported in-service low back pain.  See 38 U.S.C. § 5107;38 C.F.R. § 3.102.

Bilateral Eye Condition

The Veteran seeks service connection for a bilateral eye condition.  The Board finds that service connection should be denied.  

The Veteran has a present diagnosis of cortical cataracts with dry eyes.  A review of his service treatment records indicate a single complaint of left eye pain.  Therefore, the Board must consider onset during service, or an etiological link to active service.  

An August 2007 VA outpatient note indicates no blurred vision or red eyes at that time.  

The Veteran was seen at a VA outpatient clinic in November 2009.  At that time the examiner noted early cortical changes consistent with both eyes.  The Veteran requested new reading glasses.  No etiology opinion was rendered at that time.

A VA examination was conducted in August 2010.  At that time, the diagnosis of cortical cataract with dry eyes was given.  The examiner noted the January 1969 complaint of nonspecific left eye pain, which had occurred for several years.  There was no decrease in visual acuity, no diplopia, no discharge, and no redness noted.  The eye pain was thought to be related to his sinuses at that time.  The examiner did not that a dot hemorrhage was noted temporal to the macula on fundus examination on that visit in 1969.  The examiner then opined that the present eye disability was less likely than not caused by or a result of his left eye pain in service.  Specifically, the examiner noted that the hemorrhage resolved and there was no ocular sequelae from that hemorrhage in the left eye.  Further, the examination conducted that day showed normal anatomy with no signs of diabetic retinopathy in either eye.  The present diagnosis was non-visually significant cataractous changes in the right eye more than the left.  The Board finds this opinion to be persuasive as it was rendered in consideration of the Veteran's complete medical history, including his own reports of symptoms, and his service-treatment records, and included consideration of known medical principles.  

The Board has searched the record but found no evidence which would contradict the VA examiner's findings.  The Board has considered the Veteran's own lay claims that his cataracts are the result of his active service, but find that to be insufficient to overcome the VA examiner's opinion.  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his cataracts with dry eye, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of cataracts loss in service.  See Jandreau, supra.

Finally, the Board notes that cataracts or dry eye are not disabilities for which presumptive service connection may be granted.

In short, the Board finds that the Veteran's diagnosed cataracts with dry eye did not have onset during active service and are not otherwise related to any incident of active service, to include the 1969 complaints of left eye pain.  See 38 U.S.C. § 5107;38 C.F.R. § 3.102.

Right Shoulder Burn Scar

The Veteran seeks service connection for a right shoulder burn scar.  The Board finds that this claim should be denied.  

The Board has reviewed the evidence of record, but found no evidence of any diagnosed burn scar on his right shoulder.  In fact, a VA examination of his right shoulder in June 2010 did not note any evidence of a burn scar or other trauma to the shoulder.  

Further, the Board has reviewed the Veteran's service treatment records, which are voluminous, but found no evidence that he ever sustained a burn to his right shoulder during active service.  In approximately August 1971, he complained of right shoulder pain, but no burn or other scarring trauma was recorded.  After careful consideration, the Board must also conclude that the evidence does not support a finding of an in-service burn to the right shoulder.  See Robinson, supra.

Because there is no evidence of a presently diagnosed scar, nor any evidence of an in-service injury or incident to which such a scar may be linked, the Board must deny the claim as it fails the first two criteria of service connection: a present disability and an in-service incident or injury to which it may be linked.  As such, the claim is denied.  See 38 U.S.C. § 5107;38 C.F.R. § 3.102.

Gum Problems and Teeth Grinding

The Veteran seeks service connection for teeth grinding and gum problems.  The Board finds that the claims should be denied for compensation purposes.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (2017) (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).

The Board acknowledges that the Veteran's service treatment records reflect that while on active duty, the Veteran received somewhat regular dental treatment, which included treatment for cavities with fillings.  However, there is no indication in the record that the Veteran has suffered bone loss, defined by the regulations as loss of substance of body maxilla or mandible.  Post-service treatment records show no record of dental treatment.  Absent such a finding, the Board must deny the claim as the disabilities claimed do not meet the definition of a dental or oral disability for compensation purposes.  

Here, the Board notes that the Veteran's claimed conditions such as teeth grinding and gum problems may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161.  However, the Veteran should understand that this decision does not adjudicate the issue of entitlement to service-connection for dental disability for treatment purposes only, or the factual issues relating to the claim.  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  As addressed above, the claim of service connection for treatment purposes for the disabilities on appeal are being separately referred to the VA Medical Center dental clinic where the Veteran receives treatment.  

As the Veteran seeks service connection for disabilities which can only be considered service connected for the purposes of establishing eligibility for outpatient dental treatment, and not for compensation purposes, the claim for service connection for a dental disability, for compensation purposes, must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, claimed as PTSD.  The Board finds that service connection should be denied.

The Veteran has been afforded two VA examinations in connection with his claim  the first examination, conducted in August 2010, included an in-person examination of the Veteran, as well as a review of his available medical treatment records, and service treatment records.  The examiner conducted a thorough examination of the Veteran, and concluded that the Veteran did not meet the diagnostic criteria for an acquired psychiatric disorder, to include PTSD, or any other disorder.  

Because of this non-diagnosis, the Veteran was afforded a new VA examination in December 2013.  At that time, the examiner reviewed the entire claims file and conducted an in-person examination of the Veteran.  The examiner then, as before, concluded that the Veteran does not have a mental disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  specifically, despite noting some evidence of anxiety (which the Veteran asserted did not cause significant stress), the examiner stated that the Veteran does not meet the criteria for PTSD, an anxiety disorder, or another disorder based on his nervousness as noted in service.  

The Board has carefully reviewed the other medical evidence of record and found no present diagnosis of any acquired psychiatric disability for which the Board could grant service connection.

In light of the above, the Board must deny the claim as it fails the first criteria of service connection, namely, a presently diagnosed disability.  See 38 U.S.C. § 5107;38 C.F.R. § 3.102.

Increased Ratings

The Veteran is presently service-connected for rectal bleeding, status-post fissurectomy, with a noncompensable rating.  He asserts that he is entitled to a compensable rating for that disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issue on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Board finds that a compensable rating should not be granted at any point on appeal.  

The Veteran is service connected for rectal bleeding, status- post fissurectomy, which is not explicitly addressed in the Diagnostic Code.  However, the schedular rating criteria allow for rating by analogy based on similar functions, anatomical location, and symptomatology.  See 38 C.F.R. § 4.20 (2017).

The Veteran's disability is presently rated under Diagnostic Code 7334, which compensates for prolapse of the rectum.  Under the applicable diagnostic criteria, a 10 percent rating is assigned for mild prolapse with constant slight or occasional moderate leakage.  A 30 percent rating is assigned for moderate prolapse which is persistent to frequently recurring.  Finally, a 50 percent rating is assigned for severe (or complete) prolapse, which is persistent.  38 C.F.R. § 4.114, Diagnostic Code (DC) 7334 (2017).

Also applicable in this matter is Diagnostic Code 7336, which addresses external or internal hemorrhoids.  Under that criteria, hemorrhoids which are mild or moderate are afforded a noncompensable rating.  A 10 percent rating is assigned for large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Finally, a 20 percent rating is assigned for persistent hemorrhoids with bleeding and with secondary anemia or fissures.  38 C.F.R. § 4.114, DC 7336 (2017).  

Other codes applicable to rectal issues include 7332 (impairment of sphincter control), 7333 (stricture of the rectum and anus), and 7335 (fistula in ano).  Because the Veteran's pathology does equate to the criteria addressed under these Diagnostic Codes, they are not applicable in this matter.

The Veteran was afforded a VA examination in connection with his initial service connection claim in June 2010.  At that time, the Veteran reported recurrent rectal bleeding episodes lasting for 3-4 days (resulting in a moderate amount of blood).  No other rectal symptoms were reported during the attacks and the symptoms resolved without treatment.  He used stool softeners for the condition.  A colonoscopy conducted in 2009 was normal with no evidence of a bleeding source.  The course since onset was stable.  The Veteran's rectal bleeding was described as occasional.  There was no history of prolapse, recurrent anal infections or proctitis.  There was no itching, burning, diarrhea, or difficulty passing stool.  There was no pain, tenesmus, or swelling.  He did not have a history of hemorrhoids, fecal incontinence, or perianal discharge.  There was no fistula or stricture present.  The sphincter was not impaired.  No other significant findings were present on examination.  A colonoscopy report found a normal rectal examination.  Pertinent negatives included normal sphincter tone, no palpable rectal lesions, normal prostate, and no visible anal lesion or abnormality.  The examiner stated that the condition did not have an effect on his usual daily activities.  

The Board finds that this examination supports no more than a noncompensable rating.  There is no evidence showing more than occasional mild bleeding.  There is no evidence of moderate or severe leakage of the rectum.  Neither is there evidence of large or thrombotic hemorrhoids, or persistent bleeding with secondary anemia.  There are no present fissures.  As such, the criteria for a compensable rating under the Diagnostic Code have not been met.  

The Board notes that this is the most recent VA examination of the Veteran's rectal bleeding, but finds that it is sufficient to rate the disability.  When adjudicating an increased rating claim, a new examination is only appropriate when a claimant asserts that the severity of a disability has increased since the most recent examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  While the Veteran disagreed with the initial rating assigned, at no point since the initial grant of service connection has the Veteran stated that his rectal bleeding has worsened.  

The Board has also considered the Veteran's private treatment records but finds that the also do not give rise to a compensable rating.  

An August 2009 private treatment note indicated a history of rectal bleeding, the most recent recurrence occurring three weeks ago.  Severity was not discussed and no evidence pertaining to a higher rating was provided.  A June 28, 2010, private treatment note denied any present rectal bleeding.  An August 9, 2011 treatment record noted rectal bleeding once that week with no melena.  Private treatment records from November 2011, February, 2013, March 2013, and July 2013 found no evidence of rectal issues.  In short, the Veteran's private treatment records, while occasionally noting a history of rectal bleeding, do not provide any evidence that the disability has resulted in persistent bleeding with secondary anemia or fissures, nor has it resulted in more than constant slight to moderate leakage.  

In essence, although symptoms are present, they do not give rise to a compensable rating under the schedular criteria.  See 38 U.S.C. § 5107;38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the previously denied and final claim of service connection for hypertension is reopened.

New and material evidence having been submitted, the previously denied and final claim of service connection for lumbar spine arthritis is reopened.

New and material evidence having been submitted, the previously denied and final claim of service connection for a bilateral eye condition is reopened.

Service connection for a kidney condition is denied.

Service connection for obstructive sleep apnea is denied.  

Service connection for arthritis of the lumbar spine is denied. 

Service connection for a bilateral eye condition is denied.

Service connection for a right shoulder burn scar is denied.  

Service connection for compensation purposes only for gum problems is denied.

Service connection for compensation purposes only for teeth grinding is denied. 

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

A compensable rating for rectal bleeding is denied.  


REMAND

VA's duty to assist requires it to provide an examination or obtain a medical opinion if the information of record does not contain sufficient evidence to decide the claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) and indicates that the claimed disability or symptoms may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(1) (2017).   The Court has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Further, once VA undertakes to provide a medical examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Concerning the Veteran's claims of service connection for hypertension and a heart condition, although the Board has determined that the evidence does not support a finding of herbicide exposure during service, this does not preclude direct service connection based on a non-herbicide related in-service illness.  A review of the Veteran's service treatment records reveals that in October 1971 he presented with left side chest pain, lasting three days.  To the extent that a VA examination has yet to be provided which addresses a possible etiological link to service, those issues must be remanded so that a VA examination can be obtained.

Regarding the claim of service connection for bronchitis with COPD, the Veteran asserts that his condition was caused by exposure to various jet fumes during active service.  The Veteran was afforded a VA examination in August 2013, at which time his diagnosis was confirmed and the examiner provided an opinion against nexus between the present disability and the Veteran's in-service history of upper respiratory infections.  An addendum opinion also opined against a nexus to upper respiratory infections.  That opinion listed, among risk factors, workplace exposure to fumes.  The Veteran's military occupational specialty is listed as a Jet Engine Mechanic, and his military personnel records include descriptions of his work which placed him regularly on the flight line.  Therefore, to the extent that an opinion has not been provided which addresses a possible causal nexus by his military exposure to jet engine fumes, a new addendum opinion should be obtained.  

Finally, concerning the Veteran's claim for a right knee, right leg, and right shoulder disability, the Board finds that VA examination should be scheduled.  The right knee and leg have yet to be provided an examination.  However, the Veteran's September 2010 spine examination did note pain in the right leg and knee.  Despite this there is no actual diagnosis given for that reported pain.  The shoulder was evaluated in August 2008 and a diagnosis given.  However, the Veteran asserts that his shoulder (as well as leg and knee) disability is the result of lead exposure during active service.  Here, the Board notes that his military personnel records do confirm regular exposure to jet engine fuel during active service.  Although the shoulder examination in 2008 did provide an etiology opinion to a recorded complaint of a shoulder injury in service, that examination report did not address a causal nexus to any possible lead exposure.  As such, a new joints examination should be conducted which addresses all three reported disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The AOJ should obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for an examination in connection with his hypertension and heart disease claims.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran, to include taking a medical history from the Veteran (the examiner is reminded that the Veteran is competent to report a history of observable symptomatology).  The examiner should then state whether it is at least as likely as not that the Veteran's hypertension and/or heart disease had onset during active service.  Particularly, the examiner must discuss the 1971 complaints of chest pain in the Veteran's service treatment records.

The examiner should provide a discussion of how any rendered opinion was reached.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating this claim.

3. Schedule the Veteran for an examination in connection with his bronchitis with COPD claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran, to include taking a medical history from the Veteran (the examiner is reminded that the Veteran is competent to report a history of observable symptomatology).  The examiner should then state whether it is at least as likely as not that the Veteran's bronchitis with COPD is etiologically related to his in-service jet fuel or exhaust exposure.  In doing so, the examiner should specifically acknowledge and address the August 2013 addendum opinion which states that workplace exhaust or fume exposure is a risk factor for COPD.

The examiner should provide a discussion of how any rendered opinion was reached.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating this claim.

4. Schedule the Veteran for an examination in connection with his right knee, leg, and shoulder claims.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran, to include taking a medical history from the Veteran (the examiner is reminded that the Veteran is competent to report a history of observable symptomatology).  The examiner should then state whether the Veteran has a presently diagnosed right knee or right leg disability.  Thereafter, for each diagnosed knee or leg disability, the examiner should state whether it is at least as likely as not that the claimed disability is the result of in-service leaded fuel exposure.  

The examiner should also state whether it is at least as likely as not that the Veteran's right shoulder disability, as diagnosed in the June 2010 examination is the result of in-service leaded fuel exposure.  

The examiner should provide a discussion of how any rendered opinion was reached.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating this claim.

5. Thereafter, readjudicate the claims remaining on appeal.  If any benefit should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


